DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 06/26/2019.  Upon entry of the concurrently filed preliminary amendment, claims 1-20 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 06/26/2019 and 02/16/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Drawings
The drawings are objected to because where, as here, the drawings consist of a single drawing view, the view must not be numbered and the abbreviation “FIG” must not appear.  See 37 CFR 1.84(u)(1).  A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114, 215 and 312.  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objections to the drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the claim is ambiguous as to whether a “third polymerization reactor” is a requisite feature of the claimed process.  Although reciting “optionally a third polymerization reactor” in line 37, the claim subsequently recites a step j) which calls for “contacting, in the third polymerization reactor, the slurry product fed to the third polymerization reactor and optionally … thereby forming an additional amount of polyethylene in the slurry product”.  The claim then recites a step l) of “withdrawing the slurry product from the third polymerization reactor through the first reactor outlet and isolating the particulate polyethylene from the suspension medium …”.  Neither step j) nor step l) is designated as “optional,” hence each step is considered mandatory.  This creates an indefiniteness issue in that if the “optional” third polymerization reactor is omitted, it is unclear how one skilled in the art would carry out each of said steps, as the performance of each depends upon the presence of said third reactor.  Hence, such omission would render the claim incomplete by creating a gap in the essential structural features for performing the overall process as claimed.  
	Claims 2-20 depend (directly or indirectly) from claim 1 such that the reasoning used to reject the base claim will be used to reject the depend portions of said claims.  

Conclusion
	Claims 1-20, as best understood, are deemed free of the prior art. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are deemed to distinguish over the closest prior art as represented by Meier et al (US 2018/0022842 A1).  Meier et al disclose a multi-reactor slurry polymerization process for the preparation of polyethylene in a reactor cascade of two or more polymerization reactors ([0007]).  In one embodiment, the process comprises a three-reactor system operated in series as a cascade ([0082]).  According to this embodiment, reactor slurry withdrawn from reactor 100 through line 103 is routed for external cooling through cooler 104 and then back to polymerization reactor 100; and reactor slurry withdrawn from reactor 100 via line 103 is further partly transferred through line 108, which may further include a flash vessel, to reactor 200 (Figure 1).  In like fashion, reactor slurry withdrawn from reactor 200 through line 203 is routed for external cooling through cooler 204 and then back to polymerization reactor 200; and reactor slurry withdrawn from reactor 200 via line 203 is further partly transferred through line 208, which may further include a flash vessel, to reactor 300.  Further, reactor slurry withdrawn from reactor 300 through line 303 is routed for external cooling through cooler 304 and then back to polymerization reactor 300; and reactor slurry withdrawn from reactor 300 via line 303 is further partly transferred through line 308, which may further include a flash vessel, to reactor 300 ([0083] - [0085]).  This disclosed embodiment thus includes steps corresponding to applicants’ steps b), c), g) and k).  However, Meier et al fail to teach or adequately suggest the present invention, in particular a slurry polymerization process in a reactor cascade of two or more polymerization reactors, wherein each reactor is provided with two outlets, one of which is arranged in the reactor wall and the other arranged in the reactor bottom as more specifically recited in instant claim 1.  
Furthermore, as of the date of this Office action, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Meier et al to render the present invention anticipated or obvious to one of ordinary skill in the art.


Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/05-20-22